IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40789
                         Summary Calendar



EDWARD J. YARBOROUGH,

                                         Plaintiff-Appellant,


versus

CURTIS TREBBLE ET AL.,
                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-G-94-762
                        - - - - - - - - - -
                          December 5, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Edward J. Yarborough, # 596173, appeals

the dismissal of his suit pursuant to 28 U.S.C. § 1915(d), now

recodified as 28 U.S.C. § 1915(e)(2)(B)(i).   Yarborough contends

that the defendants were deliberately indifferent to his serious

medical needs and assigned him work that was inappropriate in

light of his medical condition.   Having reviewed the record and

Yarborough’s brief, we hold that the appeal from the district


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40789
                               - 2 -

court’s dismissal of the suit is frivolous.   See Yarborough v.

Trebble, No. G-94-762 (S.D. Tex. July 29, 1996).

     We warn Yarborough that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions Yarborough is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.